Citation Nr: 1123952	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to death pension benefits for accrued purposes.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1941 to October 1945.  He died in June 2001.  The claimant in this case is the daughter-in-law of the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appellant requested a Travel Board hearing before a Veterans Law Judge.  The appellant was scheduled for a hearing in April 2011 and was issued notice of the hearing in March 2011.  However, an April 2011 note reflects that the appellant did not report for the hearing.  Thus, the hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran died in June 2001.  The Veteran's widow filed a claim for death pension benefits with special monthly compensation.  The widow's claim was denied in an April 2009 decision because she failed to submit requested evidence.  In May 2009, the widow submitted additional information pertaining to the claim and requested that the RO use the information to decide her claim.  The Veteran's widow died in August 2009.  In September 2009, the appellant filed a claim for accrued benefits.  The appellant reported that she was the daughter-in-law of the Veteran's widow and that she had paid the widow's nursing home fees and funeral expenses.     

The applicable law and regulations provide that, upon the death of a surviving spouse, benefits due and unpaid at the time of death shall be paid to the children of the deceased veteran.  38 U.S.C.A. § 5121(a)(3) (West 2002); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(4).  Here, according to the evidence of record, she paid her mother-in-law's nursing home and funeral expenses.  Thus, under the provisions of 38 U.S.C.A. § 5121(a)(6), she is entitled to only so much of any accrued benefit as is necessary for reimbursement of the expenses of the last sickness and burial.    

The RO denied the appellant's claim in a March 2010 decision and April 2010 statement of the case because VA did not have the Veteran's widow's complete marital history before she passed away.  The RO stated that it was unable to determine if the Veteran's widow could be recognized as the surviving spouse without a marital history and knowing if she continuously lived with the Veteran from their date of marriage to the date of death.  The Board finds that the RO's reasoning is incorrect.  The claims file contains a copy of the Veteran and the appellant's mother-in-law's marriage certificate, and death certificates for both of their previous spouses.  The Veteran's death certificate reflects that the appellant's mother-in-law was his surviving spouse.  Additionally, in a January 2000 Improved Pension Eligibility Verification Report, the Veteran stated that he was married and  living with his spouse.  Moreover, a July 1999 letter reflects that the Veteran's benefits included benefits for his spouse.  Thus, the claims file contained sufficient evidence at the time of the Veteran's widow's claim to show that she was the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53(a).  As the RO has not yet considered the underlying merits of the Veteran's widow's accrued benefits claim, a remand for that action is now necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).

The appellant has not received Veterans Claims Assistance Act (VCAA) notice with regard to her claim for death pension benefits with Special Monthly Pension for  accrued purposes.  Thus, on remand, the appellant should be provided with VCAA notice.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Finally, the appellant has submitted a statement from a funeral home indicating that the Veteran's widow's funeral cost $11,000, which was paid in full by the appellant.  She has also submitted a statement from the Veteran's widow's nursing home indicating that the Veteran's widow's total expenses from September 2008 through August 2009 were $43,724.82.  The nursing home stated that they would send the monthly statement to the appellant and she would send the payment to the nursing home for the Veteran's widow.  The Board notes that the Veteran's widow indicated she was receiving $1,143.82 a month from a Civil Service pension and $879.00 a month from Social Security.  Thus, it is not clear what portion of the payments submitted by the appellant on behalf of the Veteran's widow, if any, were paid using the Veteran's widow's monthly income from the Civil Service pension and Social Security.  If the Agency of Original Jurisdiction (AOJ) determines that the Veteran's widow was entitled to pension benefits, clarification is needed regarding the exact amount of expenses paid by the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to death pension benefits for accrued purposes, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Request additional documentation from the appellant to clarify what portion of the Veteran's widow's funeral and nursing home expenses were paid using the Veteran's widow's funds, to include her Social Security and Civil Service Pension benefits, and what portion were paid by the appellant.  Such evidence may include monthly statements from the nursing home, cancelled checks and/or bank statements.

3.  Adjudicate on the merits the Veteran's widow's accrued benefits claim, with acknowledgement that the claims file contained sufficient evidence at the time of the Veteran's widow's claim to show that she was the Veteran's surviving spouse.  It must be acknowledged that the claims file contains a copy of the Veteran and the appellant's mother-in-law's marriage certificate, and death certificates for both of their previous spouses.  The Veteran's death certificate reflects that the appellant's mother-in-law was his surviving spouse.  Additionally, in a January 2000 Improved Pension Eligibility Verification Report, the Veteran stated that he was married and living with his spouse.  Also, a July 1999 letter reflects that the Veteran's benefits included benefits for his spouse.  

4.  Thereafter, readjudicate the issue on appeal of entitlement to death pension benefits for accrued purposes (reimbursement of the last illness and funeral expenses of the Veteran's widow), on the merits.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


